By the Court,
Fisher, J.
We are not prepared to say that the learned judge in tlie court below erred in refusing to grant the nonsuit prayed for by the counsel for tlie defendant in that court, as there was a prima facie case made out, both by the allegations contained in plaintiff’s petition and the evidence submitted, to justify the court in proceeding to a fuller investigation than had been arrived at at the stage in evidence which had then been reached. .At least one of the allegations in the petition had been admitted, and another one had been sufficiently sustained by the evidence to justify the court in eliciting further light. We think that the question of granting the nonsuit was entirely in the discretion of the court, and in this we are abundantly sustained in Pratt v. Hull, 13 Johns. 334; Labar v. Roplin, 4 N. Y. 549.
Had the motion for the nonsuit been submitted after all the evidence had been given both for plaintiff and defendant, we are inclined to think it might have met with a different response from the court. And this leads us to say that under the evidence given, and the case had gone to the jury under the instructions of the court, they should have found for the defendant, inasmuch as it is not shown that the defendant was a common carrier on that portion of the road upon which the accident occurred; but that on the contrary the cars were run by the contractors for the construction of that part of the road, managed by them and for their interest and profit;'the defendant receiving no part of the revenues arising from the carrying either of freight or passengers. Hence we have no difficulty in arriving at the conclusion set out in the exception by the plaintiff in error that the verdict was not supported by sufficient evidence; but that it is not supported by any evidence at all. While we would hesitate in interfering with the verdict of *34juries, knowing that they are regarded as one of the “bulwarks of our Gothic liberties,” yet when they become so clearly wrong as in the case under consideration, they lose their title of “defenders of the ..rights of the citizen,” and become engines of oppression. The consideration of the fact of the total want of evidencebsubmitted in this case, would in itself be amply sufficient to justify our conclusions, and lead us to wonder why the court below should have had any hesitation in granting a new trial.
But there is another exception urged which in itself ought to remand this case to the court whence it came for a reconsideration, and that is the question of the amount of damages awarded the plaintiff below by the jnry. That the award is not only excessive but unreasonable, and were it not that we do not feel disposed to deal in terms of harshness, we might say that the jury either did not comprehend the obligation implied by their oaths, or else some demon of malevolence perverted their judgment so as to lead them into a vindictive spirit of persecution. Damages for injuries should be assessed in the nature of compensation. Juries should not presume that defendants have done intentional wrongs; that they willfully and maliciously inflicted injury upon any one unless the facts as developed on the trial irresistibly lead to such a conclusion. It is generally supposable that railroad accidents entail heavy losses upon the companies, and that they are not caused with any malevolent spirit of doing injury to the person or property of their patrons, and while they are legally responsible for injuries resulting from accident, they should not be punished in a vindictive spirit, unless it becomes necessary to do so to mete out to them measure for measure.
In 'the case before us, taking the allegations of the plaintiff below as the standard by which they were governed, allowing those allegations to be sustained, surely no defendant could have shown a truer spirit of benevolence than was exhibited by this plaintiff in error. Surgeons of acknowledged skill were promptly sent to the scene of acci*35dent, a hospital with all its benevolent appliances was thrown open for the plaintiff’s admission and care, and everything which the promptings of humanity could suggest were supplied in alleviating his sufferings.
This, while it was no more than the precepts of Christianity prompt, is but another instance of the rule which generally prevails in similar emergencies; hence, the measure of damages should be regulated in the form of compensation, and not with a motive to punish the unintentional wrong-doer. Punitive or exemplary damages may be awarded in cases where personal injuries have been committed through wantonness or even gross carelessness of one party upon another, but there should be clear and unmistakable evidence of an intention to do.the personal injury complained of, before the jury would be justified in finding an amount greatly beyond the actual loss sustained by the person injured.
In the case before us, we are very clear in the opinion that the amount of damages awarded by the jury is -far in excess of the amount sustained, in a pecuniary view of the case; and this in itself, leaving out of the question the other points raised in the argument, would be enough to justify us in remanding the case for reconsideration.
We are, therefore, compelled to remand this case, and order a venire de novo, under the rules indicated in this opinion, and the decision of the court below is accordingly reversed.